Kruse, J. (dissenting):
It is proposed to reverse the judgment upon the authority of Beltz v. City of Yonkers (148 N. Y. 67). I do not think the Court of Appeals intended to hold in the Beltz case, or has ever held in any case, that a hole in the sidewalk must be more than two inches deep to make a municipality liable for an accident such as happened in this case. And besides, here the hole was four inches deep in the middle, or at least the jury could so find from the evidence.
The hole had existed for a year or more, and there had been four or five similar accidents at that point. One of the policemen of the city himself had fallen there, and it seems to be without dispute that the city officials knew or ought to have known of the condition of this walk.
*638In the Beliz case no previous accident had occurred, and the accident in question there occurred in the daytime. Here it was in the night time, and the place was dark.
It was held in the Beliz case that a municipal corporation must guard against such dangers in its streets as can or ought to be anticipated or foreseen in the exercise of reasonable prudence and care. After four or five persons had stepped in this hole and fallen, it would seem that a jury might find not only that the city officers had notice, but that it would occur to an ordinarily prudent person that the place was dangerous and some one might fall there again.
Judgment and order reversed and new trial ordered, with costs to appellant to abide event.